PER CURIAM:
Donna Young appeals the district court’s order granting summary judgment for Defendant in Young’s employment discrimination suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Young v. HP Enter. Servs., No. 1:10-cv-01096-CMH-JFA, 2011 WL 3901881 (E.D.Va. Sept. 6, 2011) (Aug. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.